ACCEPTED
                                                                                    01-15-00556-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              12/28/2015 8:18:49 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                            N0. 01-15-00556-CV

                                                                  FILED IN
                        IN THE COURT OF APPEALS            1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                           12/28/2015 8:18:49 PM
                          FOR THE FIRST DISTRICT           CHRISTOPHER A. PRINE
                                                                    Clerk
                           OF TEXAS AT HOUSTON


                           IN THE INTEREST OF
                             S.R.-M.C., CHILD



                   R.A.C., SR., AKA R.C., APPELLANT

                                       VS.

             DEPARTMENT OF FAMILY & PROTECTIVE
                    SERVICES, APPELLEE



                          ON APPEAL FROM
                     THE 313TH DISTRICT COURT OF
                        HARRIS COUNTY, TEXAS
                  TRIAL COURT CAUSE NO. 2010-08247J




        UNOPPOSED MOTION FOR WITHDRAWAL OF COUNSEL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW DONALD M. CRANE (“appellate counsel”), appointed

attorney ad litem on appeal for Appellant, R.A.C., Sr., aka R.C., respondent



                               Page 1 of 5
father, and hereby files this Unopposed Motion for Withdrawal of Counsel.

Donald M. Crane requests the Court grant him leave to withdraw as Attorney

ad litem on appeal for Appellant R.A.C., Sr., aka R.C., in accordance with

Texas Rules of Appellate Procedure (“TRAP”) Tex. R. App. P. 6.5, and in

support would show as follows:


      1.    Appellate counsel forwarded correspondence dated December 29,
            2015, to Appellant enclosing a copy of the Court’s Memorandum
            Opinion dated November 17, 2015, (“Memorandum Opinion“)
            by U.S. First Class Mail and Certified Mail, Return Receipt
            Requested #7014 2120 0003 3959 1292 to Appellant’s last
            known address:

            10091 Stonybrook Circle, Apt. A
            Indianapolis, Indiana 46229
            (317) 912-5762.

      2.    Appellate counsel advised of his duty to re-evaluate the appeal to
            determine the merit of further appellate action and advised that
            such is frivolous. Tex. R. App. P. 62.

      3.    Appellate counsel further explained that Appellant on his own
            may pursue a petition for review in the Supreme Court of Texas,
            but that such is frivolous.

      4.    Appellate counsel further explained that Appellant should retain
            private counsel as to the merits of pursuing a petition for review
            in the Supreme Court of Texas.

      5.    Appellate counsel further explained that Appellant has a current
            filing deadline of January 4, 2016, and that should he
            pursue a petition for review in the Supreme Court of Texas, he
            should first consult Tex. R. App. P. 53.




                                 Page 2 of 5
      6.       Appellate counsel further explained that Appellant may
               Contact the Supreme Court of Texas, P.O. Box 12248,
               Austin, Texas 78711, (512) 463-1312, for further information.

      7.       Finally, Appellate counsel advised Appellant of his right to
               object to this motion for withdrawal of counsel, enclosing then
               forwarding a copy of said motion December 29, 2015 by U.S.
               First Class Mail and Certified Mail, Return Receipt Requested
               #7014 2120 0003 3959 1292 to Appellant’s last known address:

               10091 Stonybrook Circle, Apt. A
               Indianapolis, Indiana 46229
               (317) 912-5762.

      WHEREFORE, PREMISES CONSIDERED, Donald M. Crane prays

that the Court enter an order discharging him as Appellate Counsel for R.A.C.,

Sr. aka R.C.

                                                Respectfully submitted,



                                                /s/ Donald M. Crane
                                                Donald M. Crane
                                                810 South Mason Road, Suite
                                                350
                                                Katy, Texas 77450
                                                Telephone (281) 392-6611
                                                Facsimile (281) 392-5383
                                                State Bar No. 05005900

                                                donmcrane@gmail.com

                                                ATTORNEY AD LITEM ON
                                                APPEAL FOR
                                                APPELLANT R.A.C., SR.,
                                                aka R.C.



                                  Page 3 of 5
                  CERTIFICATE OF CONFERENCE

This motion is unopposed.




                                  /s/ Donald M. Crane
                                  Donald M. Crane




                            Page 4 of 5
                   CERTIFICATE OF SERVICE

     I hereby certify that on this 29th day of December, 2015, a true
and correct copy of the foregoing Unopposed Motion for Withdrawal of
Counsel was served in accordance with the TRAP.


     1.    Sandra D. Hachem
           Senior Assistant County Attorney
           1019 Congress Avenue, 16th Floor
           Houston, Texas 77002-1700
           (713) 437-4700 fax

     2.    Sylvia Yvonne Escobedo
           917 Franklin, Suite 100
           Houston, Texas 77002-1930
           (713) 655-0200 fax




                                          /s/ Donald M. Crane
                                          Donald M. Crane




                            Page 5 of 5